J-S01045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JULIO ANGEL ORTIZ-LUGO                     :
                                               :
                       Appellant               :   No. 900 MDA 2020

               Appeal from the PCRA Order Entered June 16, 2020
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0000797-2014


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 29, 2021

        Appellant Julio Angel Ortiz-Lugo appeals from the Order entered in the

Court of Common Pleas of Berks County on June 16, 2020, denying his first

petition filed pursuant to the Post Conviction Relief Act (PCRA).1 We affirm.

         This Court previously set forth the relevant facts and procedural history

on direct appeal as follows:

        . . .   [Appellant] was sentenced to serve a term of life
        imprisonment for first degree murder, was concurrently sentenced
        to a term of life imprisonment for second degree murder, and
        concurrently sentenced to a term of one to five years for
        possession of instruments of crime.1 Appellant received credit for
        488 days time served. He was also ordered to pay costs of
        $8,139.75.
              On November 16, 2013, Aida Flores (“Flores”), the lessee of
        504 Minor Street in the City of Reading, Pennsylvania, hosted a
        number of people. Her son Brandon Troncoso (“Troncoso”); and
        daughter, Nayaliz Flores; her boyfriend, appellant; Lizmar Torres
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S01045-21


     (“Torres”); and Juan Carlos Lopez Bonilla (“Bonilla”). That day,
     Flores and appellant had a disagreement. Flores told appellant to
     leave. (Notes of testimony, 3/16–18/15 at 114–115.) That
     evening, Flores invited her nephew, Jaxel Flores, over to have
     pizza and spend the night. (Id. at 122.)
            At approximately 10:00 or 11:00 p.m., Flores left her house
     to meet her godmother and have a few drinks. When she returned
     home at approximately 3:00 a.m., only Torres and Bonilla were
     awake. Torres prepared some food and then went upstairs to her
     bedroom where her children were sleeping. Torres then fell asleep
     herself. (Id. at 121–123.)
            Later, Troncoso woke up Torres, by screaming, “Dundy,
     what are you doing here?”2 (Id. at 123.) Apparently, appellant
     entered the house by breaking and entering through a bathroom
     window. Appellant grabbed Torres' phone and ran downstairs.
     Troncoso followed him. After checking on the safety of her
     daughter, Torres went downstairs. She saw a bloody Bonilla on
     the sofa asking for help. Appellant was no longer in the house,
     and the front door was open. (Id. at 127–129.) The police were
     summoned. Bonilla soon died. The police interviewed Flores, and
     she admitted that appellant was her ex-boyfriend. The videotape
     of this interview was subsequently played at appellant's trial. (Id.
     at 150.)
            Appellant was arrested and charged with first, second, and
     third-degree murder, burglary, two counts of aggravated assault,
     and possession of the instruments of a crime.
            Appellant's trial commenced on December 4, 2014. Torres
     testified that she came to live with Flores after she was evicted
     and that she lived on the third floor of the house. (Id. at 80.)
     Torres testified that at around 3:00 or 4:00 a.m. on November
     17, 2013, she got up to get milk for her child. She saw appellant
     and Bonilla fighting in the living room. She did not see any
     weapons but noticed that there was blood on Bonilla's sweatshirt,
     appellant's sweatshirt, and appellant's left hand. (Id. at 82–84 .)
     The Commonwealth introduced a videotape of Torres' interview
     with the Reading Police on November 17, 2013, in which she
     stated that appellant had a knife which she described and
     demonstrated a stabbing motion. (Id. at 95.)
            Jaxel Flores testified that he was at Flores' house on the
     night of the killing. He went to bed at between 2:00 to 3:00 a.m.
     (Id. at 36, 39.) He was awakened sometime later when he heard
     glass breaking. He then heard Torres screaming, “Dundy, no,
     don't do it.” (Id. at 40–41.)


                                    -2-
J-S01045-21


            Troncoso, who was 12 years old at the time of trial, testified
     that Bonilla stayed at his house for about three or four days
     because he was a friend of appellant's. Appellant left the house
     that day because he and Flores were fighting. (Id. at 53.) That
     night, Troncoso went to bed in his mother's room at approximately
     1:30 or 2:00 a.m. He, his sister, and his mother were sleeping in
     that room. He woke up when he heard glass breaking in the
     bathroom. Troncoso then saw appellant running downstairs after
     appellant took Flores' phone. (Id. at 55.) Troncoso went
     downstairs and saw Bonilla with “blood all over the couch, on him,
     on his head, his hair.” (Id. at 58.) Troncoso saw appellant leave
     and throw a knife down a drain outside. (Id. at 58.) In the midst
     of cross-examination, Troncoso stated, “I want to go. I don't want
     to be here no [sic] more.” (Id. at 67.) After a brief recess,
     Troncoso continued with his father, Anthony Troncoso, standing
     behind him while he was on the witness stand. (Id. at 73.)
     Troncoso admitted that when he was interviewed by the police, he
     did not mention a knife. (Id. at 76.)
            Officer Charles Federico (“Officer Federico”) of the Reading
     Police Department testified that he responded to the call for a
     stabbing at Flores' residence. When he arrived, Officer Federico
     saw blood on the front door, Bonilla lying in a pool of blood, and
     two adults and five children. Troncoso told Officer Federico that
     Bonilla was the victim and that his “mom's ex-boyfriend
     [appellant]” stabbed him. (Id. at 154–156.) Torres told Officer
     Federico that appellant and Bonilla had an argument and “he
     [appellant] pulled out a knife and began to stab him.” (Id. at 158.)
     Other testimony included evidence that blood samples in the
     bathroom window, hallway, entrance way at Flores' house, and
     along the sidewalk along the front door of the house were tested
     for DNA which indicated that the blood belonged to appellant. (Id.
     at 230–237.) Neil Hoffman, M.D. (“Dr.Hoffman”), a forensic
     pathologist, testified that Bonilla's death was caused by a
     penetrating stab wound that penetrated between the fifth and
     sixth ribs and into the pericardial sac and the left ventricle of the
     heart. (Id. at 247–249.) On cross-examination, Dr. Hoffman also
     testified that the wounds occurred during the course of a struggle.
     (Id. at 261–262.)
            On March 18, 2015, the jury found appellant guilty of all
     charges. On April 29, 2015, the trial court issued its sentence.
            On May 8, 2015, appellant filed a post-sentence motion and
     sought a new trial and/or arrest of judgment and/or judgment of
     acquittal. Appellant alleged the following:


                                     -3-
J-S01045-21


          1. The verdicts are contrary to law.

          2. The verdicts are contrary to the evidence.

          3. The verdicts are contrary to the weight of the evidence.

          4. The evidence was insufficient to sustain the verdicts of
          guilty.

          5. The verdict of guilty to all counts of the information is
          contrary to the law, the evidence, the weight of the
          evidence, and the evidence is insufficient to sustain a verdict
          of guilty, and defendant is otherwise entitled to appropriate
          legal relief, for the following reasons:

                (a) [Appellant] avers that given the equivocal and
                contradictory nature of the testimony of the witnesses
                presented by the Commonwealth, unsupported or
                corroborated by forensic evidence that the verdicts as
                to the homicide/assault are against the weight of the
                evidence.

                (b) The Commonwealth lacked sufficient admissible,
                reliable and credible evidence of identification that
                showed [Appellant] was in fact the perpetrator.

                (c) [Appellant] avers that the weight of the evidence
                may have established burglary and theft charges and
                thus his presence at the scene. However, the evidence
                as to his involvement in the homicide/assault was
                undercut where [,] although [Appellant's] blood was
                all over the house [,] none was apparently present on
                or about the body of the deceased.

     Appellant's post-sentence motion, 5/8/15 ¶¶ 1–5 at 1–2.
           By order dated May 14, 2015, the trial court denied the
     motion.
     ________
     118 Pa.C.S.A. § 2502(A), 18 Pa.C.S.A. § 2502(B), and 18

     Pa.C.S.A. § 907 respectively.

Commonwealth v. Ortiz-Lugo, 2016 WL 1292858, at *1–3 (Pa.Super. Apr.

1, 2016) (unpublished memorandum).

                                   -4-
J-S01045-21


        After finding Appellant had waived the three issues he presented, this

Court affirmed Appellant’s judgment of sentence on direct appeal. Id. at *4.

The Pennsylvania Supreme Court denied Appellant’s Petition for Allowance of

Appeal on August 23, 2016. See Commonwealth v. Ortiz-Lugo, 636 Pa.

674 (2016).

        On December 13, 2016, Appellant timely filed a PCRA petition, pro se.

Counsel was appointed and was granted multiple extensions of time in which

to file an amended PCRA petition.      Appellant eventually filed his Amended

Petition for Post Conviction Collateral Relief on August 30, 2019. Therein,

Appellant asserted trial counsel had been ineffective for, inter alia, failing to

request a manslaughter jury instruction. The Commonwealth filed its Answer

to Amended Petition for Post Conviction Collateral Relief on November 12,

2019.

        A PCRA hearing was held on March 13, 2020, at which time only trial

counsel, who had been with the Berks County Public Defender’s Office for over

fourteen years, testified. N.T. 3/13/20, at 4. Appellant was present and

assisted by an Official Spanish Court Interpreter. Id. at 3.

        Relevant to Appellant’s argument presented herein, counsel indicated

she did not ask the trial court to provide a manslaughter instruction to the

jury in light of Appellant’s defense theory prior to and throughout trial that he

was not present at the time of the murder. Id. at 7. Although counsel and

Appellant met “[q]uite a few” times prior to trial, Appellant’s position that he


                                      -5-
J-S01045-21


had not been present during the murder never changed. Id. at 8. Counsel

saw no facts which led her to believe a manslaughter instruction was justified.

To the contrary, she stated that one of the initial points a trial court makes

when providing that instruction is that “the defendant killed someone.” Id. at

8-9. For this reason, a manslaughter instruction would not have supported

the theory of defense that had been put forth at trial. Id. at 10.

       Counsel admitted that during her closing argument she had focused on

the Commonwealth’s failure to prove malice and not specifically on Appellant’s

absence at the scene of the murder. Id. at 13-14, 17. However, counsel

explained that while there had been evidence presented at trial that an

argument occurred between the assailant and the victim, she did not believe

a verbal argument could invoke a sudden and intense passion on the part of

an assailant that would justify a manslaughter jury instruction. Id. at 16.2

       On redirect examination, counsel agreed that Appellant at no time

authorized her “to “basically admit” that he had been present during the

murder. Id. at 17. She agreed that were she to have argued the evidence

supported a voluntary manslaughter instruction, she would have been making

an admission that Appellant was at the scene of the murder. Id. Neither


____________________________________________


2 “The ultimate test for adequate provocation remains whether a reasonable
man, confronted with this series of events, became impassioned to the extent
that his mind was incapable of cool reflection.” Commonwealth v. Montalvo,
986 A.2d 84, 100 (Pa. 2009) (citation omitted).



                                           -6-
J-S01045-21


Appellant nor any other witness testified at the PCRA hearing to contradict

trial counsel’s assertions pertaining to Appellant’s wishes during trial.

      Following the PCRA hearing, the parties submitted briefs in support of

their respective positions. Upon consideration thereof along with the

testimony presented at the PCRA hearing, the PCRA court denied Appellant’s

Amended PCRA Petition on June 16, 2020, and Appellant filed a timely notice

of appeal on July 14, 2020. Appellant filed his concise statement of matters

complained of on appeal on July 24, 2020, and the PCRA court filed its Rule

1925(a) Opinion on September 15, 2020.

      In his brief, Appellant presents the following Statement of the Questions

Involved:

      I.     Did the trial court err in denying PCRA relief given that
      defense counsel at trial failed to request a manslaughter jury
      instruction in a murder case and failed to put forth any defense of
      manslaughter when there was testimonial evidence at trial that
      the victim and Appellant had both been arguing and physically
      fighting immediately prior to the stabbing death of the victim, thus
      indicating hear of passion on the part of Appellant See
      Commonwealth v. Diventura, 411 A.2d 815 (Pa.Super. 1979)?

      II.   Did the trial court err in denying PCRA relief given that
      defense counsel at trial failed to request a manslaughter jury
      instruction in a murder case when there was no evidence to
      suggest any premeditated motive for Appellant to have killed the
      victim?

      III. Did the trial court err in denying PCRA relief given that
      defense counsel at trial failed to request a manslaughter jury
      instruction in a murder case despite the fact that defense counsel’s
      testimony at the PCRA evidentiary hearing about her trial strategy
      did not correspond to the content of her closing argument that she
      actually delivered to the jury?


                                      -7-
J-S01045-21



Brief for Appellant at 4 (unnecessary capitalization omitted).

      A petitioner raising claims of trial counsel’s ineffectiveness must

overcome the presumption that counsel is effective by demonstrating the

following:

      1. the legal claim underlying the ineffectiveness claim has
         arguable merit

      2. counsel's action or inaction lacked any reasonable basis
         designed to effectuate petitioner's interest;

      3. counsel's action or inaction resulted in prejudice to petitioner.

Commonwealth v. Becker, 192 A.3d 106, 112-13 (Pa.Super. 2018). “A

failure to satisfy any prong of the ineffectiveness test requires rejection of the

claim of ineffectiveness.” Commonwealth v. Daniels, 963 A.2d 409, 419

(Pa. 2009).

      Initially, we could find Appellant’s issues waived for his failure to specify

both in his Amended Petition for Post Conviction Collateral Relief and in his

Concise Statement of Errors Complained of on Appeal whether which he

maintains     counsel   should   have   requested   a   voluntary   manslaughter

instruction, an involuntary manslaughter instruction, or both. This confusion

is compounded by the fact that in his concise statement and appellate brief,

Appellant relies upon Commonwealth v. Diventura, 411 A.2d 815

(Pa.Super. 1979), which concerned trial counsel’s failure to request an

involuntary manslaughter charge; yet, he argues there was “ample evidence

of anger and heat of passion and was enough for trial counsel to have made

                                        -8-
J-S01045-21


a request for a heat of passion or a manslaughter defense as a jury instruction

and counsel was ineffective for not doing so. See Commonwealth v.

DiVentura, 411 A.2d 815 (Pa.Super. 1979).” Brief for Appellant at 18.

      “An appellant's concise statement must properly specify the error to be

addressed on appeal.” Commonwealth v. Jackson, 215 A.3d 972, 978

(Pa.Super. 2019). “In other words, the Rule 1925(b) statement must be

specific enough for the trial court to identify and address the issue an appellant

wishes to raise on appeal.” Id. A concise statement which is too vague to

allow the court to identify the issues an appellant raises on appeal is the

functional equivalent of no concise statement at all, and its review and legal

analysis can be fatally impaired when the court has to guess at the issues

raised. “Thus, if a concise statement is too vague, the court may find waiver.”

Id. (citations omitted).

      Herein, while trial counsel testified generally at the PCRA hearing

regarding a “manslaughter instruction,” PCRA counsel did question her

specifically about the charge of voluntary manslaughter. N.T., 3/23/20 at 15-

16.   In addition, the PCRA court distinguished DiVentura from the case at

bar and rejected the applicability of a voluntary manslaughter jury charge

under the evidence presented in its Rule 1925(a) Opinion. See PCRA Court

Opinion, filed 9/15/20, at 9-11. Thus, to the extent Appellant has preserved

his claims as to trial counsel’s failure to request a voluntary manslaughter jury




                                      -9-
J-S01045-21


instruction, we next consider their merits. As Appellant’s first two issues are

related, we will discuss them together.

      Pursuant to 18 Pa.C.S.A. § 2503, a person commits voluntary

manslaughter if he kills another while, inter alia, “acting under a sudden and

intense passion resulting from serious provocation by” the victim. 18 Pa.C.S.

§ 2503(a)(1).    The Pennsylvania Supreme Court has determined a jury

instruction for voluntary manslaughter with respect to a “heat of passion” is

appropriate where the evidence suggests “that, at the time of the killing,

[a]ppellant acted under a sudden and intense passion resulting from serious

provocation by the victim.” Commonwealth v. Sanchez, 82 A.3d 943, 979

(Pa. 2013) (quoting Commonwealth v. Montalvo, 986 A.2d 84, 100 (Pa.

2009)) (alteration in original). “If any of these be wanting—if there be

provocation without passion, or passion without a sufficient cause of

provocation, or there be time to cool, and reason has resumed its sway, the

killing will be murder.” Id. at 980 (quoting Commonwealth v. Hutchinson,

25 A.3d 277, 315 (Pa. 2011)).

      As the PCRA court stressed, a reading of the aforementioned elements

of voluntary manslaughter necessitates an individual’s acknowledgement that

he or she killed another person. The PCRA court found that “[t]his fact is of

extreme importance in the instant matter where [t]rial [c]ounsel is accused of

ineffective assistance for failing to request a jury instruction that would have

essentially conceded that her client was (1) present at the scene, and (2)


                                     - 10 -
J-S01045-21


actually killed the victim.” PCRA Court Opinion, filed 9/15/20, at 6. The PCRA

court explained it had found trial counsel’s unrebutted testimony at the PCRA

hearing to be “highly credible” and her strategy to be “reasonable, simple, and

straightforward; namely, that her client was not involved in any way with the

murder of the victim.” Id. at 7-8. The PCRA court went on to state:

             Had Attorney Billman attempted to procure the alternate
      theory of manslaughter, she would have placed herself in the
      position of admitting that her client was present, had committed
      the murder, and that heat of passion excused it to some extent.
      As stated above, throughout her representation, [Appellant]
      never gave her permission to admit that he had committed the
      act of killing the deceased. (PCRA Hearing, 3/13/20 at p.7, 8,10,
      12). Considering that [Appellant] did not testify and/or refute
      [t]rial [c]ounsel's statements regarding his own defense strategy,
      this [c]ourt finds that it is disingenuous to now argue that [t]rial
      [c]ounsel was ineffective for abiding by his prior wishes at the
      time of trial.
             Moreover, a thorough reading of the trial transcript shows
      that there is no evidence that points to a provocation on behalf of
      the deceased victim, and that such provocation was directed
      toward [Appellant]. If anything, the evidence in the case points to
      the fact [Appellant] was the initial aggressor who broke into the
      residence and then committed the murder out of jealousy. (N.T.
      March 16, 2015 at 39-41, 53, 55-59, 80-82, 88-89, 114,117,123-
      129). The mere assertion by PCRA [c]ounsel that the victim and
      [Appellant] were “arguing and fighting immediately prior to the
      stabbing death of the victim” 3 does not-by any means-prove that
      the deceased victim caused an intense provocation that
      [Appellant] had to overcome. Absent such evidence, [Appellant]
      is incapable of establishing the lack of any type of “cooling off”
      period that is required in order to establish a basis for voluntary
      manslaughter Busanet, supra, Sanchez, supra. [Appellant’s] claim
      must therefore fail.

                                     ***
            Contrary to the situation in DiVentura, [Appellant] in the
      instant case did not take the stand in his own defense and did not
      assert any facts that would lead this Court to the conclusion that
      a manslaughter charge would be appropriate. To the contrary,

                                     - 11 -
J-S01045-21


     [Appellant’s] trial counsel-Attomey Billman-made it very clear at
     the PCRA hearing that it was her client's position the entire time
     that he did not engage in any activity that would suggest that he
     fought with the victim, let alone killed the victim. (PCRA Hearing,
     3/13/20 at p.7, 8, 10, 12). As such, our case is factually
     distinguishable from the case cited by [Appellant].
            Moreover, the Superior Court in DiVentura makes it clear
     that DiVentura's trial counsel did not assert any trial strategy “as
     the reason for counsel's decision not to request the instruction.”
     DiVentura, supra. In the instant case, Attorney Billman made her
     trial strategy abundantly clear to this [c]ourt; namely, her client
     stated that he wasn't present and therefore did not commit the
     act. Attomey Billman specifically stated that a request for a
     manslaughter instruction would run counter to her client's position
     as the definition of Manslaughter starts with the presumption that
     her client did, in fact, commit a murder, albeit under a “heat of
     passion” scenario. Unlike the situation in DiVentura, Attorney
     Billman relied on the present state of the law, and her reasonable
     trial strategy, as her basis for not requesting the manslaughter
     instruction. From this, we find no ineffectiveness against Trial
     Counsel and PCRA counsel's reliance on DiVentura is factually and
     legally misplaced.
     ______

     3See [Appellant’s] Concise Statement of Errors Complained of on
     Appeal, page 1.

Id. at 8-9, 10-11.

     The law is settled that trial counsel will not be deemed ineffective for

failing to request a jury instruction on voluntary manslaughter where such a

charge is contrary to the defense theory of the case. See Commonwealth v.

Ort, 581 A.2d 230 (Pa.Super. 1990) (holding trial counsel not ineffective for

failing to request voluntary manslaughter instruction in murder trial where

person killed in an arson-connected fire and where defense was defendant did

not set fire); Commonwealth v. Anderson, 501 Pa. 275, 461 A.2d 208




                                    - 12 -
J-S01045-21


(1983)(finding voluntary manslaughter charge inconsistent with “innocent

bystander” defense).

      In the matter sub judice, the record reveals counsel's strategy was to

pursue Appellant’s theory that he did not commit the murder, and this strategy

is clearly inconsistent with a charge of voluntary manslaughter. Indeed,

because Appellant insisted that he was not at the scene of the murder, counsel

was prevented from requesting a jury instruction for manslaughter, which

would have required some concession of Appellant’s culpability for the murder.

See McCoy v. Louisiana, ___ U.S. ___, 138 S. Ct. 1500, 1505, 200 L. Ed.

2d 821 (2018) (holding a defendant has the constitutional right to adamantly

object to any admission of guilt and to      insist that counsel refrain from

admitting his or her guilt, even when counsel’s experienced-based view is that

conceding guilt offers the defendant the best chance to avoid a greater

penalty).

      Furthermore, we note that the jury was charged on first-degree, second

degree, and third-degree murder, and returned a verdict of guilty on all

offenses. See N.T., 3/18/15, at 302. Accordingly, even if trial counsel erred

in failing to request a manslaughter charge, Appellant suffered no prejudice.

See Commonwealth v. Haynes, 577 A.2d 564, 574 (Pa.Super. 1990

(concluding appellant suffered no prejudice from trial court's denial of

voluntary manslaughter charge where jury was charged on first, second and

third-degree murder and found appellant guilty of first degree murder; “jury


                                    - 13 -
J-S01045-21


could have exercised its mercy dispensing power and brought in a verdict of

third or second degree murder[,] but it found appellant guilty of first-degree

murder.”).

      Therefore, as the PCRA court concluded, Appellant was not entitled to a

jury instruction on voluntary manslaughter, and trial counsel was not

ineffective for failing to request that instruction. See Becker, supra.

Accordingly, Appellant is entitled to no relief on his first two claims.

      In his final issue, Appellant alleges trial counsel’s testimony at the PCRA

hearing was in direct conflict with statements she made during closing

argument to the jury at trial. Specifically, Appellant reasons that because

counsel focused a portion of her closing argument on disproving an element

of first degree murder, malice, she also should have argued in favor of

manslaughter as that would have been consistent with the trial testimony and

achieved her apparent goal of obtaining a verdict of something less than first

degree murder. In finding no merit to this contention, the PCRA court stated:

              This [c]ourt finds PCRA [c]ounsel's unrebutted testimony
      highly credible in that she did not believe that the testimony
      produced at trial established a basis for a Manslaughter defense.
      Without such evidence, Attorney Billman had no factual basis, or
      legal obligation, to request such a charge. See Commonwealth
      v. Williams, 640 A.2d 1251(1994). Moreover, this [c]ourt does
      not agree that [t]rial [c]ounsel's argument to the jury that malice
      was not proven by the Commonwealth is somehow akin to arguing
      that the elements of Manslaughter were present. To the contrary,
      it is clear to this [c]ourt that [t]rial [c]ounsel was merely arguing
      that the Commonwealth had failed to establish [Appellant’s] guilt
      of First Degree Murder beyond a reasonable doubt. We do not read
      anything further in her closing statement to the jury, nor do we
      find her closing argument in any way inconsistent with her

                                      - 14 -
J-S01045-21


      testimony before this [c]ourt at the PCRA Hearing on March 13,
      2020. For these reasons, we find Petitioner's final claim to be
      without merit.

Trial Court Opinion, filed 9/15/20, at 13.

      Appellant’s entire argument on this claim of ineffectiveness of counsel

centers around his interpretation of certain statements trial counsel uttered

during her closing argument as being contradicted by her PCRA testimony.

However, his view that the closing argument focused upon the element of

malice is belied by a reading of it in its entirety, wherein she develops a

metaphor of the case as a puzzle in which the Commonwealth’s evidence had

left numerous missing pieces. See N.T. Trial, 3/18/15, at 271-277. Counsel’s

references to malice were made in the larger context of her emphasis upon

the shortcomings and inconsistencies in the Commonwealth’s witness’

testimony as “flawed Individuals,” id. at 272, not as an admission that the

elements of manslaughter had been satisfied.

      Moreover, regardless of the allegations counsel made in her closing

argument, the trial court properly instructed the jury at the outset of trial as

follows:

             First and foremost remember that you alone are the judges
      of the facts. And you’re going to hear that in my last charge to
      you at the end of the case, several times; that is, you must
      determine what the facts are based solely on the evidence that
      will be presented to you here in court. What attorneys say is
      not evidence. It’s only what you will hear from the witnesses




                                     - 15 -
J-S01045-21


       who appeal and who will testify that constitutes evidence, as well
       as any exhibits that are admitted. . . .(emphasis added).3

N.T. Trial, 3/16/15, at 11.

       “It is well settled that the jury is presumed to follow the trial court's

instructions, and Appellant does not otherwise attempt to offer any evidence

establishing that the jury failed to do so in the instant case.” Commonwealth

v. Cash, 635 Pa. 451, 484, 137 A.3d 1262, 1280 (2016) (citation omitted).

Similarly, the jury herein was well aware that neither defense counsel’s nor

the Commonwealth’s closing argument was evidence or could usurp its role

as the sole finder of facts from the evidence presented at trial and the sole

judge of a witness’s credibility. Accordingly, Appellant has failed to prove by

a preponderance of the evidence that trial counsel provided ineffective

assistance due to statements made during closing argument. As a result, his

final claim must fail.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/29/2021

____________________________________________


3The trial court’s closing instructions were given but not transcribed. See
N.T.3/18/15, at 295 (indicating only “(Charge of the Court)”.

                                          - 16 -